LEHAN, Judge.
The plaintiffs appeal a judgment entered upon a directed verdict against them in an action for fraudulent misrepresentation in connection with their purchase of a house. Plaintiffs also appeal the attorney’s fees and costs awarded to defendants. We af*345firm on all points except the award of certain costs.
Defendants admit that they were improperly awarded (1) $400 in travel expenses and $92.42 in long distance telephone tolls incurred by defendants’ out-of-town counsel; (2) $119.25 in photocopying costs; and (3) an expert witness fee of $157.35 for a witness who was never called to testify at trial. This cause is remanded for the trial court to revise the order by omitting the award of the foregoing costs.
We find appellants’ other contentions to be without merit.
REVERSED AND REMANDED.
OTT, C.J., and RYDER, J., concur.